DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2021 has been entered.

Response to Amendment
Applicant’s amendment dated 06/22/2021, in which claims 1, 7, 10, 12-14, 23 were amended, claims 6, 8-9, 22 were cancelled, claims 15, 17 were withdrawn, has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate different devices with different configurations of Fig. 1-Fig.9. As stated above, this will cause confusion and thus different reference characters need to be used to designate different devices with 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the first dielectric" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this Action, the above limitation of claim 23 will be interpreted and examined as –the further dielectric--.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 23 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Mori et al. (US Pub. 20170025532).
Regarding claim 23, Mori et al. discloses in Fig. 2 a planar field effect transistor, comprising: 
a drain extension region [NDL] between a channel region and a drain terminal [CP on DR] at a first surface of a semiconductor body; 
a first portion of the semiconductor body [PEL] extending to the first surface and between the drain extension region [NDL] and the channel region, the first portion [PEL] having a lower dopant concentration than the drain extension region [NDL][the first portion is p type, the drain extension region is n type, thus the first portion having a lower n-type dopant concentration than the drain extension region]; 
a first electrode part [GE] and a second electrode part [BE] laterally spaced apart from the first electrode part [GE], the first electrode part [GE] being arranged as a gate 
a gate dielectric [GZ on channel region] between the first electrode part [GE] and the channel region; and 
a further dielectric [GZ outside of channel region and STI under GE] between the first electrode part [GE] and the drain extension region [NDL], wherein a thickness of the further dielectric [GZ outside of channel region and STI under GE] is greater than a thickness of the gate dielectric [GZ on channel region], wherein the gate dielectric [GZ on channel region] adjoins the further dielectric [GZ outside of channel region and STI under GE] in a direction of the drain terminal [CP on DR], and wherein the further dielectric [GZ outside of channel region and STI under GE] is disposed directly over the first portion of the semiconductor body [PEL], and wherein the further dielectric [GZ outside of channel region and STI under GE] has a constant thickness from a location wherein the further dielectric [GZ outside of channel region and STI under GE] directly adjoins the gate dielectric [GZ on channel region] and extending laterally across the first portion of the semiconductor body [PEL].

    PNG
    media_image1.png
    553
    503
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-14, 16, 18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US Pub. 20170025532) in view of Denison et al. (US Pub. 20150179793).

a drain extension region [NDL] between a channel region and a drain terminal [CP on DR] at a first surface of a semiconductor body; 
a first electrode part [GE] and a second electrode part [BE] laterally spaced apart from the first electrode part [GE], the first electrode part [GE] being arranged as a gate electrode above the channel region, the second electrode part [BE] being arranged above the drain extension region [NDL] and electrically isolated from the first electrode part [GE], the gate electrode [GE] being configured to control a conductive connection between the drain terminal [CP & HM on DR] and a source terminal [CP & HM on SR] of the planar field effect transistor; and 
a deep body region [PRF] electrically connected [through PBL and PEL] to the source terminal [CP & HM on SR] and extending laterally below the drain extension region [NDL], wherein the deep body region [PRF] and the drain extension region [NDL] are separated from one another and at least partly overlap, wherein the deep body region [PRF] comprises laterally adjacent first and second body partial regions [region approximate drain terminal and region approximate channel region], the first body partial region [region approximate drain region DR] being located laterally closer to the drain terminal [CP & HM on DR] than the second body partial region [region approximate channel region].

    PNG
    media_image2.png
    548
    523
    media_image2.png
    Greyscale

Mori et al. fails to disclose 
wherein a dopant dose in the first body partial region is lower than in the second body partial region.
Denison et al. discloses in Fig. 1, Fig. 4B, paragraph [0005], [0026], [0040]
wherein a dopant dose in the first body partial region [region of 1032 or 4024 approximate drain terminal] is lower than in the second body partial region [region 1032 or 4024 approximate channel region].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Denison et al. into the method of Mori et al. to include wherein a dopant dose in the first body partial region is lower than in the second body partial region. The ordinary artisan would have been 

Regarding claim 2, Mori et al. discloses in Fig. 49, Fig. 50, paragraph [0159]-[0162] wherein the second electrode part [BE] is electrically connected to the source terminal [CP and HM on SR].

Regarding claim 3, Mori et al. discloses in Fig.2, Fig. 49, Fig. 50, Fig. 51, Fig. 62 wherein the planar field effect transistor is a lateral power semiconductor component in which a body region [PBL] and a source region [SR] are electrically short-circuited.

Regarding claim 4, Mori et al. discloses in paragraph [0102]-[0103] wherein the drain extension region is configured to block a drain-to-source voltage in a range of 5V to 200V [60V]. Further, the claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.


Regarding claim 7, Mori et al. discloses in Fig.2, Fig. 49, Fig. 50, Fig. 51, Fig. 62 wherein the deep body region [PRF] and the second electrode part [BE] at least partly overlap.

Regarding claim 10, Mori et al. further discloses in Fig.2, Fig. 49, Fig. 50, Fig. 51, Fig. 62 
a gate dielectric [GZ on channel region] between the first electrode part [GE] and the channel region; and 
a further dielectric [STI and GZ outside the channel region] between the first electrode part [BE] and the drain extension region [NDL].
wherein the further dielectric [STI] comprises a shallow trench isolation dielectric.
In addition, the limitation “the further dielectric comprises a shallow trench isolation dielectric” directs to product-by-process claims. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, "[b]ecause validity is determined based on the 

Regarding claim 11, Mori et al. discloses in Fig. 69 
wherein between the STI dielectric [portion of LCS in the substrate] and the gate dielectric [GZ on channel region] the further dielectric comprises a planar dielectric [portion of LCS above the substrate surface and under gate electrode GE] that is thicker than the gate dielectric [GZ] and at the first surface adjoins a top side of a part of the drain extension region [NDL].

    PNG
    media_image3.png
    484
    406
    media_image3.png
    Greyscale


Regarding claim 12, Mori et al. discloses in Fig. 2, wherein a part of the gate dielectric [GZ] at the first surface adjoins a top side of a part of the drain extension region [NDL].

Regarding claim 13, Mori et al. discloses in Fig. 69 and paragraph [0185] wherein the further dielectric [LCS] is a LOCOS (Local Oxidation of Silicon) oxide
In addition, the limitation “wherein the further dielectric is a LOCOS (Local Oxidation of Silicon) oxide” directs to product-by-process claims. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). (MPEP 2113).

Regarding claim 14, Mori et al. discloses in Fig. 69 wherein the further dielectric [portion of LCS above the substrate surface and under gate electrode GE] is a planar dielectric, wherein an underside of the planar dielectric transitions into an underside of the gate dielectric [GZ] without any steps, and wherein a top side of the planar dielectric transitions into a top side of the gate dielectric [GZ] via a step directed toward the first surface.


Regarding claim 18, Mori discloses in Fig.2, Fig. 49, Fig. 50, Fig. 51, Fig. 69
wherein the drain extension region [NDL] comprises laterally adjacent first and second drain extension subregions [left region of NDL proximate drain region and right region of NDL proximate channel region]  
Mori fails to disclose 
wherein a dopant dose in the first drain extension subregion located laterally closer to the drain terminal is greater than a dopant dose in the second drain extension subregion.
Denison et al. discloses in Fig. 1, Fig. 5B, paragraph [0005], [0024], [0043]
wherein the drain extension region [drift layer 1012 or 5024] comprises laterally adjacent first and second drain extension subregions [right and left regions of drift layer 1012 or 5024], and wherein a dopant dose in the first drain extension subregion [right region of drift layer 1012 or 5024 proximate drain region] located laterally closer to the drain terminal is greater than a dopant dose in the second drain extension subregion [left region of drift layer 1012 or 5024 proximate channel region].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Denison et al. into the method of Mori et al. to include wherein the drain extension region comprises 

Regarding claim 20, Mori et al. discloses in Fig. 62 
wherein the second body partial region [region approximate drain terminal] comprises a first lateral end that interfaces with the first body partial region [region approximate channel region] and a second lateral end that is opposite from the first lateral end and wherein the deep body region [PRF] is an elongated region that terminates at the second lateral end of the second body partial region [region approximate drain terminal].
Mori discloses in paragraph [0083] the deep body region [PRF] is a RESURF layer. Mori et al. further discloses in paragraph [0182] the RESURF effect can be obtained using an n doped region. Thus, when the RESURF layer is n doped region and is partially formed, the second lateral end of the second body partial region shown in Fig. 6 forms a p-n junction with the semiconductor body [PEL layer].
In addition, Denison et al. also discloses in Fig. 1 
wherein the second body partial region [region approximate drain terminal 1010] comprises a first lateral end that interfaces with the first body partial region [region approximate channel region 1014] and a second lateral end that is opposite from the 
 
Regarding claim 21, Mori et al. discloses in Fig.2, Fig. 49, Fig. 50, Fig. 51, Fig. 69
a trench formed in the first surface of the semiconductor body and an insulating structure [STI] disposed within the trench, wherein the first electrode part [GE] and the second electrode [BE] are each electrically insulated from the semiconductor body by the insulating structure [STI], and wherein the first electrode part [GE] comprises a planar lower surface that runs parallel to the first surface of the semiconductor body and extends over a sidewall of the trench.

Claims 1-4, 6-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Korec (US Pub. 20140284701) and in view of Liaw et al. (US Pub. 20020053695)
Regarding claims 1-4, 6-7, and 19, Korec discloses in Fig. 10B, paragraph [0070], [0078], [0080], [0162]-[0164] a planar field effect transistor, comprising: 
a drain extension region [908] between a channel region and a drain terminal at a first surface of a semiconductor body; and 
a first electrode part [gate] and a second electrode part [1014] laterally spaced apart from the first electrode part [gate], the first electrode part [gate] being arranged as a gate electrode above the channel region, the second electrode part [1014] being arranged above the drain extension region [908] and electrically isolated from the first electrode part [gate];

wherein the planar field effect transistor is a lateral power semiconductor component in which a body region [P body] and a source region [905] are electrically short-circuited;
wherein the drain extension region is configured to block a drain-to-source voltage in a range of 5V to 200V;
a deep body region [902] electrically connected to a source terminal [905] and extending laterally below the drain extension region [908], wherein the deep body region [902] and the drain extension region [908] at least partly overlap in a first lateral direction;
wherein the deep body region [902] and the second electrode part at least partly overlap in the first lateral direction;
a DC-DC converter comprising the planar field effect transistor of claim 1 [paragraph [0047], [0080]].
Korec fails to disclose 
wherein the deep body region comprises laterally adjacent first and second body partial regions, and wherein a dopant dose in the first body partial region located laterally closer to the drain terminal is lower than a dopant dose in the second body partial region.
	Liaw et al. discloses in Fig. 2, Fig. 11, paragraph [0026]
wherein the deep body region [30 and 32] or [60 and 62] comprises laterally adjacent first [32] or [62] and second [30] or [60] body partial regions, and wherein a 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Liaw into the method of Korec to include wherein the deep body region comprises laterally adjacent first and second body partial regions, and wherein a dopant dose in the first body partial region located laterally closer to the drain terminal is lower than a dopant dose in the second body partial region. The ordinary artisan would have been motivated to modify Korec in the above manner for the purpose of making the density of electricity field in the drift region uncrowded so that the surface voltage withstanding of the buried layer is increased and thus providing an improved buried layer [paragraph [0026]-[0027] of Liaw].

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, 10-14, 16, 18-21, 23 have been considered but are moot in view of the new ground of rejection and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822